 


113 HR 3291 IH: To amend the Pay Our Military Act to make appropriations available to continue the provision of support of the Army National Guard and the Air National Guard under cooperative agreements.
U.S. House of Representatives
2013-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3291 
IN THE HOUSE OF REPRESENTATIVES 
 
October 12, 2013 
Mr. Mulvaney introduced the following bill; which was referred to the Committee on Appropriations
 
A BILL 
To amend the Pay Our Military Act to make appropriations available to continue the provision of support of the Army National Guard and the Air National Guard under cooperative agreements. 
 
 
1.Emergency appropriation of funds to provide for Federal support for the Army National Guard and the Air National GuardSection 2 of the Pay Our Military Act (Public Law 113–39; 127 Stat. 532) is amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection (b): 
 
(b)Continuation of support to National GuardThere are hereby appropriated for fiscal year 2014, out of any money in the Treasury not otherwise appropriated, for any period during which interim or full-year appropriations for fiscal year 2014 are not in effect, such sums as are necessary to continue the provision of support of the Army National Guard and the Air National Guard under cooperative agreements entered into pursuant to sections 106 and 107 of title 32, United States Code.. 
 
